Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/04/2022 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.      
Allowable Subject Matter

Claims 5-6, 13-14, 20-21 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,245,634 B2 [application No.16/861,988], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 11,245,634 B2
1. A packet forwarding method comprising: 
       receiving Time-Sensitive Networking (TSN) packet flows, wherein each of the TSN packet flows corresponds to one of a plurality of constraint conditions, and wherein the TSN packet flows are in a TSN network; and 
       


       forwarding the TSN packet flows based on a new constraint condition, 
       wherein the new constraint condition is based on the constraint conditions, and 
      



      wherein the new constraint condition complies with at least one of the constraint conditions.
Claim 1. A packet forwarding method comprising: 
      
      receiving a plurality of Time-Sensitive Networking (TSN) packet flows, wherein each of the TSN packet flows corresponds to one of a plurality of constraint conditions that defines a duration of a cycle, a maximum quantity of packets that are allowed to be transmitted in the cycle, and a maximum length of a transmitted packet, and wherein the TSN packet flows are packet flows communicated in a TSN network; and 
       forwarding the TSN packet flows based on a new constraint condition, 

     wherein the new constraint condition is based on the constraint conditions, wherein the new constraint condition defines a new duration of a new cycle, a new maximum quantity of new packets that are allowed to be transmitted in the new cycle, and a new maximum length of a new packet, and 
      wherein the new constraint condition complies with each of the constraint conditions.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by adding the above limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 15-19, 22-27 and 30 are rejected under 35 U.S.C. 103 as being obvious over Thubert et al. publication No. (US 2016/0021017 A1) in view of McCormick et al. publication No. (US 2016/0127250 A1). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The claims contain limitations of processing TSN packet flows.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Thubert teaches a packet forwarding method comprising: 
receiving Time-Sensitive Networking (TSN) packet flows (receiving time-sensitive traffic flows that are both critical and periodic [0087-89] FIG.10), wherein each of the TSN packet flows corresponds to one of a plurality of constraint conditions (using optional set of constraints to compute a constrained path to satisfy a required constraint [0049-50]), and wherein the TSN packet flows are in a TSN network (communications are within a time sensitive network [0056] 100 FIG.1); and 
forwarding the TSN packet flows based on a constraint condition (determines that a latency between a receive timeslot and a transmit timeslot is greater than a latency threshold for a particular traffic flow to be received during the receive timeslot [e.g., not satisfying the original constrains], newly allocate transmit timeslot and mapping the receive timeslot to one of the transmit timeslots [e.g., new constraint] and forward the particular traffic flow once the threshold is met [0081-84]  FIG.18), 
wherein the new constraint condition is based on the constraint conditions (newly allocate transmit timeslot and mapping the receive timeslot to one of the transmit timeslots [e.g., new constraint] and forward the particular traffic flow once the threshold is met [0081-84]  FIG.18), and 
wherein the new constraint condition complies with at least one of the constraint conditions (rearrange the mapping between its inbound/receive timeslots and its outbound/transmit timeslots used to forward packets to accommodate the requirements of the critical traffic flow [e.g., the new constraint] by picking an upcoming timeslot that is acceptable for that flow with the expected per-hop latency and maps the two timeslots for that round to meet the conditions [0087-89] FIG.18).  
Thubert does not explicitly teach a new constraint condition.
McCormick teaches a new constraint condition (McCormick: A data traffic scheduling method that includes selecting plurality of flows that traverses a network node, and generating an augmented graph based on a flow rate of the plurality of flows and link capacities of the network node, then computing a flow schedule for the flow using the augmented graph to define constraints and link capacity constraints [0053-55] 1300-FIG.13).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Thubert by the teaching of McCormick to define a new constraint condition in order to minimize delay or delay variance of the flows (McCormick: [0062-64] 1200-FIG.12).

Regarding claim 2, Thubert teaches the packet forwarding method of claim 1, wherein each of the constraint conditions defines a duration of a cycle, a maximum quantity of packets that are allowed to be transmitted in the cycle, and a maximum length of a transmitted packet (defining a slot frame ID, a slot duration, and a slot frame size to have multiple activities scheduled in different slot frames, based on a priority of its packets/traffic flows. The different slot frames may be implemented as having the same durations/sizes or different durations/sizes [0073-74]).

Regarding claim 3, Thubert teaches the packet forwarding method of claim 1, wherein the new constraint condition defines a new duration of a new cycle, a new maximum quantity of new packets that are allowed to be transmitted in the new cycle, and a new maximum length of a new packet (rearrange the mapping between its inbound/receive timeslots and its outbound/transmit timeslots used to forward packets to accommodate the requirements of the critical traffic flow [e.g., the new constraint] by picking an upcoming timeslot that is acceptable for that flow with the expected per-hop latency and maps the two timeslots for that round to meet the conditions [0087-89] FIG.18).
  
Regarding claim 4, the modified Thubert teaches the packet forwarding method of claim 3, wherein the new duration is a lowest common multiple (LCM) of a duration set, and wherein the duration set comprises durations of cycles in the constraint conditions (McCormick: the number of slots 408 per frame may be the lowest common multiple of the different packet rates [0038] FIG.4).  

Claims 5 to 6 (allowable subject matter).

Regarding claim 7, Thubert teaches the packet forwarding method of claim 1, wherein before forwarding the TSN packet flows, the packet forwarding method further comprises: receiving, from a network configuration device, information indicating the new constraint condition; and determining the new constraint condition based on the information (a traffic flow packet include metadata indication that indicates that the traffic flow is time-sensitive [0113-114] FIG.18).    

Regarding claim 8, Thubert teaches the packet forwarding method of claim 1, further comprising: storing the TSN packet flows in cache queues (traffic flows are queued for delay purposes before transmission to accommodate a new, critical traffic flow [0098-101] FIG.15), wherein the TSN packet flows are in a one- to-one correspondence with the cache queues; and further forwarding the TSN packet flows based on a time slice forwarding table (a routing/forwarding table (a data structure 245) including, e.g., data used to make routing/forwarding decisions [0032-33] FIG.2).

Regarding claims 9-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	Regarding claims 16-23, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from a “forwarding device” side with a memory and a processor (Thubert: FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 24-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from a “network device” side with a memory and processor (Thubert: FIG.4)  and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.     

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472